DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were filed on 03/30/2022, 04/14/2022, and 08/09/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 3 of U.S. Patent No. 10,843,790.  Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect.
IN CLAIM 2:
Application Claim 2
Patent Claim 3
A propeller

A blade free to rotate about a longitudinal axis of the blade within at least a defined rotational range of motion

A first mechanical stop positioned to engage mechanically one or both of a first portion of the blade and a first structure coupled mechanically to the blade when the blade is in a first position at a first end of the defined rotational range of motion, wherein the first position is associated with hovering












A second mechanical stop positioned to engage mechanically one or both of a second portion of the blade and a second structure coupled mechanically to the blade when the blade is in a second position at a second end of the defined rotational range of motion, wherein the second position is associated with forward flight







The blade rotates to the first position against the first mechanical stop when the propeller is rotated in a first direction and the blade rotates to the second position against the second mechanical stop when the propeller is rotated in a second direction
A propeller

A blade free to rotate about a longitudinal axis of the blade within at least a defined range of motion

A first mechanical stop positioned to engage mechanically one or both of a first portion of the blade and a first structure coupled mechanically to the blade when the blade is in a first position at a first end of said defined rotational range of motion

The first portion of the blade includes a first side of the blade

The first mechanical stop includes a first blade stopper configured to mechanically stop the first side of the blade when the blade is in the first position

A position of the first blade stopper is adjustable

A second mechanical stop positioned to engage mechanically one or both of a second portion of the blade and a second structure coupled mechanically to the blade when the blade is in a second position at a second end of said defined rotational range of motion


The second portion of the blade includes a second side of the blade

The second mechanical stop is configured to mechanically stop the second side of the blade when the blade is in the second position

In a first direction of propeller rotation, the blade rotates to the first position against the first mechanical stop corresponding to a first blade pitch and in a second direction of propeller rotation, the blade rotates to the second position against the second mechanical stop corresponding to a second blade pitch different from the first blade pitch

The first position is associated with hovering and the second position is associated with forward flight


	Thus, it is apparent, for the broadening aspect, that patent claim 3 includes features that are not in application claim 2.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 2 is anticipated by patent claim 3, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 2 is obvious over patent claim 3 with respect to the broadening aspect.
Claims 2-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, and 14, respectively, of U.S. Patent No. 10,843,790 in view of Vander Lind (US Publication No: 2015/0183510).  Although the claims are not identical, they are not patentably distinct from one another.  The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims.
IN CLAIM 2:
Application Claim 2
Patent Claim 1
A propeller

A blade free to rotate about a longitudinal axis of the blade within at least a defined rotational range of motion

A first mechanical stop positioned to engage mechanically one or both of a first portion of the blade and a first structure coupled mechanically to the blade when the blade is in a first position at a first end of the defined rotational range of motion, wherein the first position is associated with hovering












A second mechanical stop positioned to engage mechanically one or both of a second portion of the blade and a second structure coupled mechanically to the blade when the blade is in a second position at a second end of the defined rotational range of motion, wherein the second position is associated with forward flight







The blade rotates to the first position against the first mechanical stop when the propeller is rotated in a first direction and the blade rotates to the second position against the second mechanical stop when the propeller is rotated in a second direction
A propeller

A blade free to rotate about a longitudinal axis of the blade within at least a defined range of motion

A first mechanical stop positioned to engage mechanically one or both of a first portion of the blade and a first structure coupled mechanically to the blade when the blade is in a first position at a first end of said defined rotational range of motion

The first portion of the blade includes a first side of the blade

The first mechanical stop includes a first blade stopper configured to mechanically stop the first side of the blade when the blade is in the first position

A position of the first blade stopper is adjustable

A second mechanical stop positioned to engage mechanically one or both of a second portion of the blade and a second structure coupled mechanically to the blade when the blade is in a second position at a second end of said defined rotational range of motion


The second portion of the blade includes a second side of the blade

The second mechanical stop is configured to mechanically stop the second side of the blade when the blade is in the second position

In a first direction of propeller rotation, the blade rotates to the first position against the first mechanical stop corresponding to a first blade pitch and in a second direction of propeller rotation, the blade rotates to the second position against the second mechanical stop corresponding to a second blade pitch different from the first blade pitch


	Thus, it is apparent, for the broadening aspect, that patent claim 3 includes features that are not in application claim 2.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 2 is anticipated by patent claim 3, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 2 is obvious over patent claim 3 with respect to the broadening aspect.
	With respect to the additional features recited in application Claim 2, patent Claim 1 fails to recite the first position being associated with hovering and the second position being associated with forward flight.  However, Vander Lind teaches a propeller arrangement (Figure 3a), wherein the propeller is in a first position associated with hovering (Paragraph [0023], Lines 16-19; Paragraphs [0072]-[0073]) and in a second position associated with forward flight (Paragraph [0024], Lines 1-9; Paragraphs [0079]-[0080]).  Since the patent claim recites the propeller with a blade in a first and second position, and Vander Lind teaches the first position being associated with hovering and the second position being associated with forward flight, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the propeller of the patent claims to have the first position associated with hovering and the second position associated with forward flight as taught by Vander Lind for the purpose of increasing efficiency of the propeller vehicle and providing the propeller with increased operational lifetime (Vander Lind: Paragraph [0003], Lines 10-14).
	For dependent Claims 3-6, the recited limitations are contained in patent Claims 2, 4-5, and 14, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US Patent No: 5,104,291) in view of Vander Lind (US Publication No: 2015/0183510).
Regarding Claim 2: Morrison discloses a propeller (Figures 17, 21, and 25).  The propeller comprises a blade (46) free to rotate about a longitudinal axis of the blade within at least a defined range of motion (Figure 28, No. 98), a first mechanical stop (79, right) positioned to engage mechanically a first portion of the blade when the blade is in a first position at a first end of said defined rotational range of motion (Column 13, Lines 6-11), and a second mechanical stop (79, left) positioned to engage mechanically a second portion of the blade when the blade is in a second position at a second end of said defined rotational range of motion (Column 13, Lines 6-11).  The blade rotates to the first position against the first mechanical stop when the propeller is rotated in a first direction (Figure 17, No. 97), second direction of propeller rotation (Figure 21, No. 99), and the blade rotates to the second position against the second mechanical stop when the propeller is rotated in a second direction (Figure 21, No. 99).  Morrison, however, fails to disclose the first position being associated with hovering and the second position being associated with forward flight.
Vander Lind teaches a propeller arrangement (Figure 3a), wherein the propeller is in a first position associated with hovering (Paragraph [0023], Lines 16-19; Paragraphs [0072]-[0073]) and in a second position associated with forward flight (Paragraph [0024], Lines 1-9; Paragraphs [0079]-[0080]).
Before the effective fling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the propeller of Morrison with a first position associated with hovering and a second position associated with forward flight, as taught by Vander Lind, for the purpose of increasing efficiency of the propeller vehicle and providing the propeller with increased operational lifetime (Paragraph [0003], Lines 10-14).
Regarding Claims 3-5: Morrison, as modified by Vander Lind, discloses the propeller of Claim 2.  The limitations in Claims 3-5 regarding the first and second structures are based on an optional limitation in Claim 2 of the first/second mechanical stops being positioned to engage mechanically one OR both of a first/second portion of the blade and a first/second structure coupled mechanically to the blade when the blade is in a first/second position.  Morrison discloses mechanical stops positioned to engage mechanically a first portion of the blade; therefore, since Morrison does not disclose the optional limitation of mechanically engaging with a first/second structure coupled mechanically to the blade, the limitations of Claims 3-5 need not be disclosed.
Regarding Claim 6: Morrison, as modified by Vander Lind, discloses the propeller of Claim 2, wherein the first portion of the blade includes a first side of the blade (Morrison: Figure 28, right side of blade 46) and the second portion of the blade includes a second side of the blade (Morrison: Figure 28, left side of blade 46); the first mechanical stop includes a first blade stopper (Morrison: 79, right) configured to mechanically stop the first side of the blade when the blade is in the first position; and the second mechanical stop includes a second blade stopper (Morrison: 79, left) configured to mechanically stop the second side of the blade when the blade is in the second position (Morrison: Column 13, Lines 6-8).
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose a propeller comprising a blade and first and second mechanical stops with first and second blade stoppers, respectively, as claimed, wherein the position of the first blade stopper is adjustable.  Morrison discloses a propeller comprising a blade and first and second mechanical stops; however, neither of the mechanical stops are adjustable.  Sharpes (US Patent No: 2,444,539) discloses a propeller with blades and mechanical stops; however, the blades do not contact the stops and the stops are not adjustable.  The prior art fails to disclose a propeller with first and second mechanical stops and claimed, wherein the position of the first stop is adjustable; therefore, Claims 7-8 comprise allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745